McCulloch, C. J., (dissenting). I do not think there was any error in giving the instructions complained gf for it was the plaintiff’s duty to give shipping directions within a reasonable time after being notified that the bales of linters were ready for shipment, otherwise the defendant had the right to act on the assumption that plaintiff had abandoned the contract. It was a question for the jury, under the circumstances of the case, to determine whether or not plaintiff had abandoned the contract by unreasonable delay in giving shipping directions. It is said that the time for giving the shipping directions should run from the date of plaintiff’s letter on November 19, 1909, asking for further time, and that the instruction was erroneous in ignoring that question. Plaintiff should have asked a modification to that effect, or a separate instruction covering that point. It did neither, but on the contrary-asked an instruction to the effect that defendant had no right to resell without first notifying plaintiff. The linters remained the property of the defendant, and the contract was executory. The failure of plaintiff to give shipping directions within a reasonable time was an abandonment of the contract, and plaintiff had no right to sue for breach of a contract which it had abandoned. It is manifest that the jury found against plaintiff as to its right to recover damages and the instruction as to the counterclaim for damages, even if erroneous, was not prejudicial. The instructions were not, however, erroneous, for, if damages were sustained by defendant on account of plaintiff’s failure to give shipping directions, such damages should have been deducted from the amount of damages recovered of plaintiff, if any. The case was properly tried, I think, and resulted in a verdict which was amply sustained by the testimony. Hart, J., disqualified.